          Case 3:20-cv-00227-KGB Document 6 Filed 08/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LISA RYAN MURPHY,
ADC #760343                                                                          PLAINTIFF

v.                                  3:20-cv-00227-KGB-JJV

N. FAUST, Senior Warden,
McPherson Unit, ADC; et al.                                                      DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this day, it is considered, ordered, and adjudged that

Plaintiff’s Complaint is DISMISSED without prejudice. It is certified, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal would be frivolous and not taken in good faith.

       DATED this 28th day of August 2020.


                                                    ____________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE
